DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 21-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Response to Restriction Requirement dated 21 December 2017 elected Group B – Figures 56-69. The Applicant's arguments of 11 November 2021 referred to Fig. 61.  
Fig. 61 is part of figures 56-61. 
First off, neither a first package section nor a section package section, a first connecting panel having a planar surface formed from a single contiguous blank of material nor a second connecting panel having a planar surface formed from a single contiguous blank of material are disclosed in the original specification.  
As disclosed in paragraph 181:


None of reference numbers 1940a/b or 1942a/b are shown in figure 56. In figure 57, following the direction arrow at the bottom of the figure 1950a/b would be put together with 1940a and 1910a on the outside. In figure 58, following the direction arrow at the bottom of the figure 1950a/b would be put together with 1940b and 1910b on the outside. Figure 59 is opposite of figure 57 with 1940a and 1910a coming together and 1950a/b on the outside. Figure 60 is opposite of figure 58 with 1940b and 1910b together and 1950a/b on the outside. 
As disclosed in paragraph 181, the box sections 1950a/b are pivotable between the box closed position and the two box open positions shown in Figs. 57 and 58 using a two-way living hinge by the connecting panels 1940a and 1940b. The only hinges shown in figures 57 and 58 are 1942a/b, also, why is there only a single box closed position and a two box open position shown in figures 57 and 58.
Aren’t the hinge portions 1942a/b the hinge portions shown on opposite sides of box 1902, further where is base side 1926a shown connecting to 1940a in figure 57?

Nowhere in the written specification is a description of Fig. 62 given.  The Examiner believes a description of figure 62 would help clarify claim 21.
Claims 22-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 21.

Claim Rejections - 35 USC § 103
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. 8,893,955 B2) in view of Preisler et al. (U.S. 8,852,711 B2).
With regard to claim 21 Clark discloses a package (10, Fig. 1) capable of containing a product (20, Fig. 1), the package comprising: a first package section (12, Fig. 1) including a first connecting panel having a planar surface (50, Fig. 1), the first package section with the first connecting panel formed from a single contiguous blank of material (C2:L64-67) and capable of containing units of the product; a second package section (14, Fig. 1), the second package section capable of containing other units of the product, the second package section including a second connecting panel having a planar surface (52, Fig. 1), the second package section including the second connecting panel formed from a single contiguous blank of material (C2:L64-67); wherein the first package section and the second package section are pivotable relative to each other among a package closed position, a first package open position, and a second package open position (Figs. 1 and 2; C3:L31-32).

Preisler teaches a package (56, Fig. 7) capable of holding a product wherein a planar surface of a second connecting panel (36, Fig. 7) is adhered (C6:L3-6) to a planar surface of a first connecting panel (35, Fig. 7) so as to form a two-way living hinge (43, Figs. 6 and 7).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the two adhered planar surfaces as taught by Preisler to modify the invention of Clark in order to provide a second living hinge which allows the members to pivot and fold one over the other in a folded, open position of the cover (C3:L10-12).

 Claims 22, 32 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Preisler as applied in claim 21 above in further view of DeBlasio et al. (U.S. 5,344,008 A).
With regard to claim 22, Clark-Preisler as applied in claim 21 above discloses the claimed invention.
Clark-Preisler does not disclose wherein each of the first package section and the second package section comprises a base and a lid, each lid pivotally connected to a respective base such that the product is positionable within the respective package portion.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the package sections each with a base and lid as taught by DeBlasio to modify the invention of Clark-Preisler so that the packs can be arranged in a bundle such that the packs are independently swingable about an edge of the bundle and are individually detachable from the package (C1:L22-24).
With regard to claim 32, Clark-Preisler-DeBlasio as applied in claim 22 above discloses the claimed invention wherein each base comprises a base front wall (26, 28, Fig. 1), a base bottom wall (32, 34, Fig. 2) a base rear wall (opposite 26, 28, Fig. 1), a first base side wall (36, Fig. 2), and a second base side wall (40, Fig. 2).
With regard to claim 36, Clark-Preisler-DeBlasio and as applied above in claim 32 discloses the claimed invention further comprising a first hinge portion (55, Fig. 2) connecting to a base side wall of the first package section (36, Fig. 2) and the first connecting panel (50, Fig. 1), the first box pivotable about the first hinge portion relative to the first connecting panel to move the first package section between the package closed position and the first package open position (C3:L31-32).
With regard to claim 37, Clark-Preisler-DeBlasio as applied in claim 36 above discloses the claimed invention further comprising a second hinge portion (55, Fig. 2) connecting to a base side wall of the second package section (40, Fig. 2) and the second connecting panel (52, Fig. 1), the second box pivotable about the second hinge 
With regard to claim 38, Clark-Preisler-DeBlasio as applied in claim 37 above discloses the claimed invention wherein the package is formed from a single contiguous blank of material (C2:L64-67).

Claims 23, 24, 26, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Preisler and DeBlasio as applied in claim 22 and 33 above in further view of Bardet (U.S. 7,874,421 B2). 
With regard to claim 23, Clark-Preisler-DeBlasio as applied in claim 22 above discloses the claimed invention.
Clark-Preisler-DeBlasio does not disclose wherein: each base comprises a plurality of base side walls; each lid comprises a plurality of lid side walls and a lid top wall; and wherein when the first package section and the second package section are in the package closed position, the plurality of base side walls of each base, the plurality of lid walls of each lid, and the lid top wall of each lid are visible and provide an information display area.
Bardet teaches a package (2, Fig. 1) wherein: each base (4/6, Fig. 1) comprises a plurality of base side walls (either side of 8/14, Fig;. 1); each lid comprises a plurality of lid side walls (walls surrounding lid 10 and lid 16, Fig. 1) and a lid top wall (C6:L16-18, this paragraph teaches of the bottom of the first pack, which is generally well known in the art, barring any angles in between the bottom and top walls, is opposite the top 
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the package as taught by Bardet to modify the invention of Clark-Preisler-DeBlasio such that the exterior surfaces of the first pack and the second pack may be printed, embossed, debossed, or otherwise embellished (for example using labels or stickers) with manufacturer or brand logos, trademarks, slogans and other consumer information and indicia (C4:L53-57).
With regard to claim 24, Clark-Preisler-DeBlasio-Bardet as applied in claim 23 above discloses the claimed invention wherein a first hinge portion (55, Fig. 2) connects a base side wall of the first package section (36, Fig. 2) and the first connecting panel (50, Fig. 1), the first package section pivotable about the first hinge portion relative to the first connecting panel to move the first package section between the package closed position and the first package open position (C3:L31-32).
With regard to claim 26, Clark-Preisler-DeBlasio-Bardet as applied in claim 24 above discloses the claimed invention wherein a second hinge portion (55, Fig. 2) connects a base side wall of the second package section (40, Fig. 2) and the second connecting panel (52, Fig. 1), the second package section pivotable about the second hinge portion relative to the second connecting panel to move the second package section between the package closed position and the second package open position (C3:L31-32).

Further, DeBlasio teaches wherein, for each lid, the plurality of lid side walls are directly coupled to each other (Fig. 10).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the base side walls directly coupled together as taught by DeBlasio to modify the invention of Clark-Preisler-DeBlasio-Bardet in order to provide a removable retainer which holds the packs against the swinging movement (C1:L27-30).
With regard to claim 30, Clark-Preisler-DeBlasio-Bardet and as applied above in claim 29 discloses the claimed invention discloses the claimed invention.
Further, DeBlasio teaches wherein, for each base, the plurality of base side walls are directly coupled to each other (Fig. 10).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the base side walls directly coupled together as taught by DeBlasio to modify the invention of Clark-Preisler-DeBlasio-Bardet in order to provide a binder member bonded to the packs for permitting the swinging movement to occur (C1:L25-26).
With regard to claim 31, Clark-Preisler-DeBlasio-Bardet and as applied above in claim 30 discloses the claimed invention wherein the package is formed from a single contiguous blank of material (C2:L64-67).

33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Preisler and DeBlasio as applied in claim 32 above in further view of D’Alfonso et al. (U.S. 9,290,314 B2).
With regard to claim 33, Clark-Preisler-DeBlasio and as applied above in claim 32 discloses the claimed invention.
Clark-Preisler-DeBlasio does not disclose wherein each base comprises: a plurality of first base bottom tabs, each of the plurality of first base bottom tabs coupled to a respective base side wall; and a second base bottom tab coupled to an inner surface of the base bottom wall, wherein for each base, when the base is in a folded form, the plurality of first base bottom tabs and the second base bottom tab are coupled to an inner surface of the base bottom wall so as to form a bottom wall of the respective package section.
D’Alfonso teaches a package (200, Fig. 5) wherein each base comprises: a plurality of first base bottom tabs, each of the plurality of first base bottom tabs coupled to a respective base side wall; and a second base bottom tab coupled to an inner surface of the base bottom wall, wherein for each base, when the base is in a folded form, the plurality of first base bottom tabs and the second base bottom tab are coupled to an inner surface of the base bottom wall so as to form a bottom wall of the respective package section (C11:L44-47).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the package the plurality of base bottom tabs as taught by D’Alfonso to modify the invention of Clark-Preisler-DeBlasio in order to preclude inserting a leaflet with a packet of products (C1:L40-41).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Preisler and DeBlasio and D’Alfonso as applied in claim 33 above in further view Bardet.
Clark-Preisler-DeBlasio-D’Alfonso does not disclose wherein each lid comprises a lid top wall including a plurality of lid top tabs coupled thereto, a lid front wall, and a plurality of lid side walls, wherein when the lid is in a folded form, an outer surface of the plurality of lid top tabs are coupled to an inner surface of the plurality of lid side walls so as to form the lid.
Bardet teaches wherein each lid comprises a lid top wall (Bardet, top of 10, bottom of 16) including a plurality of lid top tabs coupled thereto, a lid front wall, and a plurality of lid side walls (Bardet, tabs surrounding 10 and 16), wherein when the lid is in a folded form, an outer surface of the plurality of lid top tabs are coupled to an inner surface of the plurality of lid side walls so as to form the lid (the Examiner takes official notice of how cigarette pack lids are generally folded together from a blank).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the package with various tabs as taught by Bardet to modify the invention of Clark-Preisler-DeBlasio-D’Alfonso in order to provide a housing for a bundle of articles (Bardet; C3:L17-18).

Claims 25, 27-28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Preisler, DeBlasio and Bardet as applied in claims 24 and 33 above in further view of D’Alfonso.

Clark-Preisler-DeBlasio-Bardet does not disclose wherein when in the package closed position, the first connecting panel and a base rear wall of the first package portion are not visible, and wherein when in the first package open position, an outer surface of the first connecting panel and an outer surface of the base rear wall are visible.
D'Alfonso teaches a package (200, Fig. 5) wherein when in a box closed position, a first connecting panel (216, left, Fig. 6) and a base rear wall (211, left, Fig. 6) of a first package portion (209, left, Fig. 6) are not visible (Fig. 5), and wherein when in the first box open position, an outer surface of the first connecting panel and an outer surface of the base rear wall are visible (D’Alfonso, Fig. 6).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the package as taught by D’Alfonso to modify the invention of Clark-Preisler-DeBlasio-Bardet because it simple to make, easy and practical to use and provides good mechanical protection for the product they contain (C1:L21-24).
With regard to claim 27, Clark-Preisler-DeBlasio-Bardet as applied in claim 26 above discloses the claimed invention.
Clark-Preisler-DeBlasio-Bardet does not disclose wherein when in the package closed position, the second connecting panel and a base rear wall of the second package portion are not visible, and wherein when in the second package open 
D'Alfonso teaches a package (200, Fig. 5) wherein when in a box closed position, a second connecting panel (216, right, Fig. 6) and a base rear wall (211, right, Fig. 6) of a first package portion (209, right, Fig. 6) are not visible (Fig. 5), and wherein when in the first box open position, an outer surface of the second connecting panel and an outer surface of the base rear wall are visible (D’Alfonso, Fig. 6).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the package as taught by D’Alfonso to modify the invention of Clark-Preisler-DeBlasio-Bardet in order to provide customers with a significant quantity of information (C1:L34-36).
With regard to claim 28, Clark-Preisler-DeBlasio-Bardet and as applied above in claim 26 discloses the claimed invention.
Clark-Preisler-DeBlasio-Bardet does not disclose wherein each base comprises: a base bottom wall; and a plurality of base bottom tabs, each of the plurality of base bottom tabs coupled to a respective base side wall, wherein for each base, when the base is a folded form, each of the plurality of base bottom tabs are coupled to an inner surface of the base bottom wall so as to form the base.
D’Alfonso teaches wherein each base comprises: a base bottom wall, a plurality of base bottom tabs, each of the plurality of base bottom tabs coupled to a respective base side wall; wherein for each base, when the base is in a folded form, the plurality of base bottom tabs are coupled to an inner surface of the base bottom wall so as to form a bottom wall so as to form the base (C11:L44-47).
.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Preisler and DeBlasio and D’Alfonso as applied in claim 34 above in further view Bardet.
With regard to claim 35, Clark-Preisler-DeBlasio-D’Alfonso-Bardet as applied in claim 34 above discloses the claimed invention.
Further, D’Alfonso teaches wherein, for each of the first package section and the second package section, a hinge portion is formed between the base rear wall and the lid top wall (D’Alfonso, between 211 and 214, Fig. 6), the lid being capable of pivoting in a rearward direction about an axis formed by the hinge portion between an open lid position and a closed lid position.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the package as taught by D’Alfonso to modify the invention of Clark-Preisler-DeBlasio-D’Alfonso-Bardet because it is simple to make, easy and practical to use and provides good mechanical protection for the product they contain (C1:L21-24).

Response to Arguments

Preisler replaced DeBlasio as the secondary reference in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735         

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735